United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 8, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 06-41237
                           Summary Calendar


UNITED STATES OF AMERICA

                      Plaintiff - Appellee

     v.

JAMEEL CASEY

                      Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 4:05-CR-254
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Without the benefit of a plea agreement, Jameel Casey

pleaded guilty to one count of conspiracy to commit fraud and

related activity in connection with computers.   Casey was

sentenced to 27 months of imprisonment and to a three-year term

of supervised release.   Casey challenges the district court’s

loss determination.   Specifically, he contends that the loss

determination should have been based on the “actual” loss to the

lending institutions instead of the “intended” loss.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-41237
                                  -2-

     The amount of loss is a factual finding reviewed for clear

error; the method by which losses are determined is reviewed de

novo.    United States v. Deavours, 219 F.3d 400, 402 (5th Cir.

2000).    Due to his fraudulent actions, Casey helped customers

obtain loans that they would not otherwise have qualified.      Casey

had no control over repaying the loans if the customers

defaulted.    Consequently, due to his fraudulent actions, Casey

put the lending institutions at risk for the full line of credit

extended to the consumers.    Thus, the district court did not err

in assessing Casey’s offense level based on the intended loss,

rather than the actual loss, figure of the full line of credit

extended by the lending institutions to the consumers.    See

United States v. Morrow, 177 F.3d 272, 301 (5th Cir. 1999);

United States v. Tedder, 81 F.3d 549, 551 (5th Cir. 1996).      Thus,

the judgment of the district court is AFFIRMED.